Bullard, J.
The plaintiff having recovered judgment against Arnouil, who was in the employment of the Mechanics and Traders’ Bank, served a process of garnishment upon the hank, in conformity with the statute of 1839, and put interrogatories touching their indebtedness to the defendant at the time of the seizure. The cashier, in answer to the interrogatories, denied their indebtedness, and upon supplemental questions being propounded, answered that the hank was in the habit of paying the salary of the defendant monthly in advance, and consequently was never in debt to him. The City Court considering the answérs as sufficient, notwithstanding the objections of the plaintiff’s counsel, discharged the garnishees, and the plaintiff appealed.
The court, in our opinion, did not err. At the time the seizure was made, nothing appears to have been due the defendant on account of his salary; and the bank had a right to pay in advance, inasmuch as the salary for personal services, not yet due, is not liable to seizure on execution. Civ. Code, art. 1987.

Judgment affirmed.